PS-8
8/88
                           UNITED STATES DISTRICT COURT
                                       for the
                        EASTERN DISTRICT OF NORTH CAROLINA
U.S.A. vs. Matthew Dylan Chambers                                           Docket No. 7:20-CR-134-1D

                         Petition for Action on Conditions of Pretrial Release

   COMES NOW Corey Rich, U.S. Probation Officer of the court, presenting an official report upon the
conduct of defendant, Matthew Dylan Chambers, who was placed under pretrial release supervision by the
Honorable Robert T. Numbers, II, U.S. Magistrate Judge, sitting in the Court at Raleigh, on the 21st day of
September, 2020.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The defendant submitted urine samples on December 4, and December 8, 2020 that tested positive for
Methamphetamines. When confronted the defendant admitted to using the illegal substances.

The defendant’s treatment obligation has been increased. While on Home Detention, the defendant was
drug free until he became employed and started leaving the residence for work. It was at that time his
drug use began. It is recommended that the Location Monitoring program type be increased to Home
Incarceration.

The defendant has signed a waiver agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER

   •   The defendant must abide by all conditions and terms of the home incarceration program until
       further court order. The defendant must be restricted to his residence at all times except for
       medical needs or treatment, religious services, and court appearances pre-approved by the
       probation officer. The defendant must submit to the following Location Monitoring: Radio
       Frequency monitoring and abide by all program requirements, instructions and procedures
       provided by the supervising officer.



Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Eddie J. Smith                                   /s/ Corey Rich
Eddie J. Smith                                       Corey Rich
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2540
                                                     Executed On: December 22, 2020



                Case 7:20-cr-00134-D Document 23 Filed 12/22/20 Page 1 of 3
 Matthew Dylan Chambers
 Docket No. 7:20-CR-134-1D
 Petition For Action
 Page 2
                                          ORDER OF THE COURT

 Consideredand
Considered          orderedontheDecember
               andordered          May 15,22,
                                 _______  day 2020
                                           2015
                                              of __________________,
                                                   . It is further ordered2020,  anddocument
                                                                           that this ordered filed
                                                                                               shalland
                                                                                                     be made  part
                                                                                                        filed and
 of thea records
made              in the
         part of the     above
                     records  incase.
                                 the above case.

 ________________________________
 Robert T. Numbers, II
 U.S. Magistrate Judge
____________________________________
Robert T. Numbers, II
United States Magistrate Judge




                  Case 7:20-cr-00134-D Document 23 Filed 12/22/20 Page 2 of 3
Matthew Dylan Chambers
Docket No. 7:20-CR-134-1D
Petition For Action
Page 3

                             FOR JUDGE'S VIEW ONLY
                                  DO NOT FILE




                                 Matthew Dylan Chambers
                                 Docket No. 7:20-CR-134-1D




             Case 7:20-cr-00134-D Document 23 Filed 12/22/20 Page 3 of 3
